PER CURIAM.
In this appeal, William White, sentenced to thirty-seven months’ imprisonment following his conditional guilty plea to one count of being a felon in possession of a firearm, see 18 U.S.C.A. § 922(g)(1) (West 2000), challenges only the district court’s denial of his motion to dismiss his indictment for lack of jurisdiction. In that motion, White argued the interstate com*258merce requirement of § 922(g) could not be satisfied by simply possessing a firearm that had traveled in interstate commerce. However, because this theory has been rejected, see Scarborough v. United States, 431 U.S. 563, 575, 97 S.Ct. 1963, 52 L.Ed.2d 582 (1977); United States v. Wells, 98 F.3d 808, 811 (4th Cir.1996), we find the district court properly denied White’s motion. Accordingly, we affirm White’s conviction and sentence and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.